SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

     State v. Antoine McCray; State v. Sahaile Gabourel (A-75/76-18) (082744)

Argued March 2, 2020 -- Decided July 20, 2020

RABNER, C.J., writing for the Court.

      In this appeal, the Court considers whether the State can prosecute contempt
charges for a violation of a condition of pretrial release under the Criminal Justice
Reform Act (CJRA or Act).

       In April 2017, defendant Antoine McCray was arrested and charged with second-
degree robbery. A week later, the trial court released McCray subject to certain non-
monetary conditions, including that he “not commit any offense during the period of
release.” In August 2017, McCray was charged with various theft offenses for allegedly
stealing a wallet and then making fraudulent purchases. A grand jury indicted McCray
for fourth-degree contempt for violating the trial court’s order of pretrial release. The
sentencing judge dismissed the contempt indictment, noting that the CJRA does not
provide for contempt prosecutions.

        Defendant Sahaile Gabourel was arrested and charged with possession and
distribution of heroin on July 10, 2018. He was released subject to a number of
conditions, including a 6 p.m. curfew. Later that month, police officers arrested Gabourel
when they saw him on a street corner at 8:09 p.m. They found three Percocet pills in his
pocket. Gabourel was then charged with fourth-degree contempt -- for disobeying the
trial court’s release order and violating the curfew condition -- and with possession of
Percocet. After a hearing, the judge revoked the order of pretrial release and detained
Gabourel. The judge concluded, however, that the State may not prosecute a non-
criminal violation of a term or condition of a pretrial release order by way of contempt.

       The Appellate Division consolidated the cases and reversed in both. 458 N.J.
Super. 473, 478 (App. Div. 2019). The Court granted McCray’s petition for certification,
238 N.J. 69 (2019), and Gabourel’s motion for leave to appeal, 238 N.J. 51 (2019).

HELD: The history of the CJRA reveals the Legislature did not intend to authorize
criminal contempt charges for violations of release conditions. Beyond that, allowing
such charges for all violations of conditions of release, no matter how minor, is at odds
with the purpose and structure of the CJRA. No-contact orders are treated differently,
                                             1
however, because the CJRA did not modify settled law relating to them. In State v.
Gandhi, 201 N.J. 161 (2010), the Court held that violations of no-contact orders -- even if
issued as part of a pretrial release order -- can serve as a basis for contempt charges. That
precedent remains firmly in place. Because neither appeal here involved a violation of a
no-contact order, the Court reverses the judgment of the Appellate Division and
dismisses the contempt charges against both defendants.

1. Before the CJRA’s enactment, New Jersey’s system of pretrial release relied heavily
on the use of monetary bail. The new law instead relies primarily on pretrial release,
accompanied by non-monetary conditions, “to reasonably assure” that defendants will
appear in court when required, will not endanger “the safety of any other person or the
community,” and “will not obstruct or attempt to obstruct the criminal justice process.”
N.J.S.A. 2A:162-15. N.J.S.A. 2A:162-17 outlines various non-monetary conditions a
court may order. And N.J.S.A. 2A:162-23 provides that, when a court releases a
defendant on conditions, it must notify the defendant of those conditions and of the
penalties for violating those conditions. (pp. 11-13)

2. Under N.J.S.A. 2A:162-24, if a court finds the defendant “has violated a restraining
order or condition of release,” or finds “probable cause to believe that the eligible
defendant has committed a new crime while on release,” the judge may not revoke the
release and order detention without making findings like those required for ordering
detention in the first instance. Implicit in N.J.S.A. 2A:162-24 is the authority to impose
additional conditions, short of detention, if a judge finds a defendant violated a condition
of pretrial release but does not meet the standard for detention. Consistent with the
statute, Rule 3:26-2(d)(1) authorizes the court to revoke the defendant’s release and enter
an order of detention for a violation of a condition of pretrial release only if, upon a
motion by the prosecution, the court finds that no combination of conditions would
reasonably ensure against the risk of flight, danger, or obstruction. Like N.J.S.A.
2A:162-23 and -24, the Rule does not mention contempt sanctions. (pp. 13-14)

3. In many ways, the Legislature patterned the CJRA after the federal Bail Reform Act
of 1984 and the District of Columbia’s statutory framework for pretrial detention, both of
which expressly provide for contempt prosecutions to address violations of conditions of
pretrial release. The original text of the CJRA specifically permitted criminal contempt
charges, like the federal and D.C. statutes. In later reprints of the draft legislation,
however, that language was removed. The final version of the legislation, signed into
law on August 11, 2014, does not include any reference to contempt. L. 2014, c. 31
(codified at N.J.S.A. 2A:162-15 to -26). (pp. 14-18)

4. A number of sound reasons support the conclusion that the Legislature considered and
rejected the possibility of contempt charges for violations of release conditions under the
CJRA. First, the Legislature amended the original bill to remove contempt of court
proceedings as an option -- an indication of its intent. Second, the Legislature chose to
                                             2
part company with the federal Bail Reform Act and the D.C. Code when it struck
language about contempt that appears in both of those laws. And the Joint Committee on
Criminal Justice recommended a progressive approach to enforce compliance with
conditions of pretrial release, with increasingly severe sanctions culminating in “the
revocation of release and remand back into custody,” but did not recommend criminal
contempt charges for violations of release conditions. Section 24 of the CJRA follows
the approach recommended by the Committee. (pp. 18-22)

5. That calibrated approach is at odds with the State’s interpretation -- that the Act
permits prosecutors to charge defendants with criminal contempt, a fourth-degree crime,
for a violation of any release condition, even missing a single court appearance. To be
sure, prosecutors would exercise discretion and could decline to bring charges for minor
violations. But that broad-based proposition undermines the CJRA’s goals. Similarly,
the contempt statute’s provision that “[a] person” who “purposely or knowingly disobeys
a judicial order or protective order” can be found guilty of a crime, N.J.S.A. 2C:29-9(a),
cannot be viewed in isolation. The Legislature considered and rejected contempt
sanctions during the drafting stage of the CJRA. And N.J.S.A. 2C:29-9 states that a
violation of an order entered under a series of listed statutes or circumstances may be
subject to a contempt prosecution. Although the contempt statute has been amended four
times since the enactment of the CJRA, the Legislature did not add the CJRA to that list.
The Court notes that decisions holding contempt charges cannot be brought for non-
criminal violations in other contexts do not undermine its conclusion here. (pp. 22-25)

6. No-contact orders under the CJRA are treated differently. Violations of such orders
can be prosecuted under the contempt statute. The CJRA empowers judges to direct
defendants on pretrial release to avoid all contact with an alleged victim of the crime and
with all witnesses. Trial courts, of course, had that same authority before the CJRA went
into effect. And prior case law established that no-contact orders entered as part of a bail
proceeding could be enforced through criminal contempt charges. Gandhi, which the
Court reviews in detail, plainly set forth that principle. 201 N.J. at 190-91. And nothing
in the CJRA or its legislative history suggests the Legislature intended to overrule the
prevailing law in Gandhi. As a result, defendants who violate no-contact orders that are
included as conditions of release can still be prosecuted for contempt. That principle
extends beyond domestic violence cases, as the Court explains. Neither defendant in this
appeal was charged with violating a no-contact order, and the trial judges therefore
properly dismissed their criminal contempt charges. (pp. 25-28)

      The judgment of the Appellate Division is REVERSED, and the contempt
charges against defendants are DISMISSED.

JUSTICES LaVECCHIA, ALBIN, PATTERSON, FERNANDEZ-VINA,
SOLOMON, and TIMPONE join in CHIEF JUSTICE RABNER’s opinion.


                                             3
                SUPREME COURT OF NEW JERSEY
                    A-75/76 September Term 2018
                                082744


                          State of New Jersey,

                         Plaintiff-Respondent,

                                   v.

                           Antoine McCray,

                       Defendant-Appellant.
_______________________________________________________________

                          State of New Jersey,

                         Plaintiff-Respondent,

                                   v.

                           Sahaile Gabourel,

                         Defendant-Appellant.

                  On certification to and appeal from
                the Superior Court, Appellate Division,
                     whose opinion is reported at
                 458 N.J. Super. 473 (App. Div. 2019).

               Argued                        Decided
             March 2, 2020                July 20, 2020


         Laura B. Lasota, Assistant Deputy Public Defender,
         argued the cause for appellants (Joseph E. Krakora,
         Public Defender, attorney; Laura B. Lasota, of counsel
         and on the briefs).

                                   1
            Claudia Joy Demitro, Deputy Attorney General,
            argued the cause for respondent (Gurbir S. Grewal,
            Attorney General, attorney; Claudia J. Demitro, of
            counsel and on the briefs).

            Alexander Shalom argued the cause for amicus curiae
            American Civil Liberties Union of New Jersey
            (American Civil Liberties Union of New Jersey
            Foundation, attorneys; Alexander Shalom and Jeanne
            LoCicero, on the brief).

            John McNamara, Jr., Chief Assistant Morris County
            Prosecutor, argued the cause for amicus curiae County
            Prosecutors Association of New Jersey (Francis A.
            Koch, President, attorney; John McNamara, Jr., of
            counsel and on the brief).

            Michael R. Noveck argued the cause for amici curiae
            Partners for Women & Justice, New Jersey Coalition
            to End Domestic Violence, Essex County Family
            Justice Center, New Jersey Crime Victims’ Law
            Center, and Rachel Coalition (Gibbons, attorneys;
            Michael R. Noveck and Lawrence S. Lustberg, on the
            brief).

            Oleg Nekritin submitted a brief on behalf of amicus
            curiae Association of Criminal Defense Lawyers of
            New Jersey (Law Offices of Robert J. De Groot,
            attorneys; Oleg Nekritin, on the brief).


        CHIEF JUSTICE RABNER delivered the opinion of the Court.


      In this appeal, we consider whether the State can prosecute contempt

charges for a violation of a condition of pretrial release under the Criminal

Justice Reform Act (CJRA or Act).


                                        2
      In the two consolidated cases on appeal, both defendants were arrested

and released on non-monetary conditions, pursuant to the CJRA. After

allegedly violating those conditions, each defendant was charged with

contempt, a fourth-degree offense that is contrary to N.J.S.A. 2C:29-9, for a

violation of a court order.

      Both trial court judges concluded the Act did not permit the State to

pursue contempt charges. The Appellate Division reversed based on its review

of the statute and its legislative history.

      We largely agree with the trial court rulings. Although the plain

language of the CJRA is silent on the issue, the Act’s history reveals the

Legislature did not intend to authorize criminal contempt charges for

violations of release conditions. In fact, during the enactment process, the

Legislature expressly removed the option of contempt proceedings from the

original draft of the bill. In doing so, the Legislature parted company with

other laws it looked to when it crafted the CJRA. Beyond that, allowing

criminal contempt charges for all violations of conditions of release, no matter

how minor, is at odds with the purpose and structure of the CJRA.

      No-contact orders are treated differently, however, because the CJRA

did not modify settled law relating to them. Judges regularly enter orders in

domestic violence cases and other matters that bar defendants from contacting

                                          3
witnesses, victims, and others. In State v. Gandhi, 201 N.J. 161 (2010), the

Court held that violations of no-contact orders -- even if issued as part of a

pretrial release order -- can serve as a basis for contempt charges. That

precedent remains firmly in place.

      Because neither appeal here involved a violation of a no-contact order,

we reverse the judgment of the Appellate Division and dismiss the contempt

charges against both defendants.

                                         I.

                                         A.

      On April 16, 2017, defendant Antoine McCray was arrested and charged

with second-degree robbery, in violation of N.J.S.A. 2C:15-1(a)(1). A week

later, the trial court denied the State’s motion for pretrial detention and

released McCray subject to certain non-monetary conditions. One of the

conditions was that he “not commit any offense during the period of release.”

On August 29, 2017, McCray was charged with various theft offenses for

allegedly stealing a wallet out of a stroller and then making fraudulent

purchases with the victim’s credit cards.

      A grand jury later indicted McCray for fourth-degree contempt, contrary

to N.J.S.C. 2C:29-9(a), for violating the trial court’s order of pretrial release.

The grand jury also returned separate indictments that charged multiple theft

                                         4
offenses. Pursuant to a plea agreement, McCray pled guilty to the contempt

charge and to four counts of conspiracy to use a credit card fraudulently. The

trial judge advised counsel that he would wait until sentencing to decide

whether to accept the plea on the contempt charge. The court invited both

counsel to submit written argument about the validity of the charge.

      At sentencing, the same judge, the Honorable Pedro J. Jimenez, Jr.,

J.S.C., dismissed the contempt indictment. In a written opinion, the judge

traced the history and purpose of the CJRA. He noted that the federal and

District of Columbia statutes after which the CJRA was modeled both provide

for contempt prosecutions, but the CJRA does not. Judge Jimenez also

observed that the New Jersey Legislature removed language from earlier drafts

that permitted contempt charges. He concluded the Act provided other means

to address violations of release conditions, and cited to other statutory settings.

      After dismissing the contempt indictment, Judge Jimenez sentenced

McCray to four years in prison on the remaining counts to which he had pled

guilty.

                                        B.

      Defendant Sahaile Gabourel was arrested and charged with seven counts

of possession and distribution of heroin on July 10, 2018. The trial court

denied the State’s motion to detain Gabourel pretrial and released him subject

                                         5
to a number of conditions. In particular, the judge ordered Gabourel to comply

with a curfew and remain at home from 6 p.m. to 6 a.m.

      On July 23, 2018, police officers who knew of the curfew arrested

Gabourel when they saw him on a street corner at 8:09 p.m. The officers

found three Percocet pills in Gabourel’s pocket during a search incident to

arrest. Gabourel was then charged in a two-count complaint with (1) fourth-

degree contempt, contrary to N.J.S.A. 2C:29-9(a), for disobeying the trial

court’s release order and violating the curfew condition; and (2) possession of

Percocet, contrary to N.J.S.A. 2C:35-10.5(a)(1).

      After a hearing, the Honorable Paul M. DePascale, J.S.C., revoked the

order of pretrial release and detained Gabourel, pursuant to N.J.S.A. 2A:162-

24. Judge DePascale also concluded “the State may not prosecute a non-

criminal violation of a term or condition of a pretrial release order by way of

contempt.” He succinctly recounted the Act’s legislative history: contempt

“was in the bill,” “was removed, and then the bill was approved.” The judge

also analogized the situation to a violation of a term of probation, which

cannot be prosecuted by contempt “[b]ecause there’s another mechanism

provided by the [probation] statute to deal with that.” Judge DePascale

accordingly dismissed the contempt charge against Gabourel.




                                        6
                                        C.

      The Appellate Division consolidated the two cases and reversed in both

of them. State v. McCray, 458 N.J. Super. 473, 478 (App. Div. 2019). The

court first noted that the CJRA’s plain language “does not preclude the State

from charging a defendant with contempt.” Id. at 487. Although language in

an earlier draft that authorized contempt proceedings had been deleted from

the bill, the court observed that no statement from a sponsor or a committee

explained the reason why. Id. at 488-89. Without a statement or some proof

of legislative intent, the Appellate Division stated,

            it is reasonable to conclude that the members of the
            Legislature believed there was no need to include a
            provision in the CJRA similar to the provisions in the
            federal [Bail Reform Act] and D.C. Code authorizing a
            criminal contempt prosecution for a violation of a
            pretrial release order. It is also reasonable to infer that
            the members of the Legislature believed a pretrial
            release order was a judicial order under N.J.S.A. 2C:29-
            9(a) and that statute sufficiently addressed the potential
            criminal consequences of a violation of a pretrial
            release order.

            [Id. at 489.]

      Relying in part on the reasoning in Gandhi, the court “conclude[d] that a

pretrial release order is a ‘judicial order’” within the meaning of the contempt

statute and that “a defendant who . . . violates the conditions in the order may

be charged with contempt under N.J.S.A. 2C:29-9(a).” Id. at 490. The court
                                         7
found that defendants’ reliance on State v. Williams, 234 N.J. Super. 84 (App.

Div. 1989), and State in Interest of S.S., 367 N.J. Super. 400 (App. Div. 2004),

was misplaced. McCray, 458 N.J. Super. at 492-93.

         The Appellate Division also concluded defendants had sufficient notice

they could be charged with contempt, and that the Double Jeopardy Clause did

not bar McCray’s prosecution for criminal contempt. Id. at 500.

         We granted McCray’s petition for certification, 238 N.J. 69 (2019), and

Gabourel’s motion for leave to appeal, 238 N.J. 51 (2019). We also granted

leave to appear as amici curiae to the following organizations: the American

Civil Liberties Union of New Jersey (ACLU); the Association of Criminal

Defense Lawyers of New Jersey (ACDL); the County Prosecutors Association

of New Jersey; and Partners for Women and Justice, the New Jersey Coalition

to End Domestic Violence, Essex County Family Justice Center, New Jersey

Crime Victims’ Law Center, and Rachel Coalition, which filed a consolidated

brief.

                                         II.

         Defendants argue that the Appellate Division erred in concluding that

violations of conditions of pretrial release are punishable by prosecutions for

criminal contempt. They contend that the plain language of the CJRA and its

legislative history demonstrate the Legislature rejected contempt as a remedy

                                         8
for a violation of a release condition; that the CJRA contains its own provision

for a violation of pretrial release; that Williams supports their position; that

they did not receive proper notice; and, in McCray’s case, that double jeopardy

principles bar prosecutions for both the new crime and contempt. Defendants

do not contest that violations of no-contact orders can be charged as contempt.

      The ACDL’s position largely aligns with defendants. In addition to the

group’s arguments about the language and history of the CJRA, the ACDL

notes that defendants who violated bail conditions before the Act went into

effect were not charged with contempt.

      The State maintains the Appellate Division correctly concluded that

defendants can be charged with contempt for violating a condition of pretrial

release. The State argues that nothing in the CJRA precludes contempt

prosecutions, which are consistent with the Act’s purposes; that the plain

language of the contempt statute allows charges to be brought for violations of

release conditions; that differences between the CJRA and both the federal

Bail Reform Act and the D.C. Code do not mean the Legislature intended to

override the plain text of the contempt statute; that Gandhi supports its

position; that defendants had adequate notice they could be charged with

contempt; and that double jeopardy principles do not prevent McCray from




                                         9
being charged with contempt and the underlying new offense he allegedly

committed.

      The County Prosecutors Association joins in the State’s arguments.

Among other points, the Association adds that defendants must necessarily

rely on this principle to prevail: that the CJRA impliedly repealed the

contempt statute. According to the Association, defendants cannot satisfy the

high threshold needed to succeed with that claim.

      The ACLU proposes what it calls a “workable middle ground” that

would allow contempt charges for violations of no-contact orders but not other

violations of release conditions. The organization echoes defendants’

arguments about the language and history of the CJRA. The ACLU also

contends that the Appellate Division’s ruling would “widen[] the net of people

incarcerated” and “hamper the efficiency of release hearings.”

      Partners for Women and Justice and related amici (Partners) argue that

conditions designed to protect victims of domestic violence are a critical part

of pretrial release. The groups submit that criminal contempt charges for

violations of those conditions are consistent with existing case law and

statutes. Partners urge the Court to reaffirm the holding in Gandhi.




                                       10
                                       III.

      We look to the language and history of the CJRA to determine whether it

allows for criminal contempt charges when a defendant violates a condition of

pretrial release.

                                       A.

      The CJRA ushered in substantial changes to the State’s criminal justice

system. Before the law’s enactment, “New Jersey’s system of pretrial release

relied heavily on the use of monetary bail ‘to insure [the] presence of the

accused at trial.’” State v. Robinson, 229 N.J. 44, 52 (2017) (alteration in

original) (quoting State v. Johnson, 61 N.J. 351, 364 (1972)).

      The new law instead relies primarily on pretrial release, accompanied by

non-monetary conditions, “to reasonably assure” that defendants will appear in

court when required, will not endanger “the safety of any other person or the

community,” and “will not obstruct or attempt to obstruct the criminal justice

process.” N.J.S.A. 2A:162-15. The Act “shall be liberally construed” to

achieve those aims. Ibid. When a court finds by clear and convincing

evidence that “no condition or combination of conditions” will realize those

goals, the court, in response to a motion by the prosecutor, can enter an order

to detain a defendant pending trial. Ibid.




                                       11
      Section 17 of the Act outlines various non-monetary conditions a court

may order, including the following:

            (a) the eligible defendant shall not commit any offense
            during the period of release; (b) the eligible defendant
            shall avoid all contact with an alleged victim of the
            crime; (c) the eligible defendant shall avoid all contact
            with all witnesses who may testify concerning the
            offense that are named in the document authorizing the
            eligible defendant’s release or in a subsequent court
            order; and (d) any one or more non-monetary
            conditions as set forth in paragraph (2) of this
            subsection.

            [N.J.S.A. 2A:162-17(b)(1)(a) to (d).]
      The twelve additional non-monetary conditions in paragraph (b)(2)

include requiring a defendant to “remain in the custody of a designated

person”; to maintain or seek employment; to maintain or begin an educational

program; to abide by travel restrictions; to comply with a curfew; to refrain

from possessing a firearm or other dangerous weapon; and to refrain from drug

use or the excessive use of alcohol. Id. at (b)(2).

      When a court releases a defendant on conditions, it must notify the

defendant of those conditions “in a manner sufficiently clear and specific to

serve as a guide for the eligible defendant’s conduct.” N.J.S.A. 2A:162 -

23(a)(1)(a). In addition, the court shall alert the defendant to “the penalties for

. . . violating a condition of release, which may include the immediate issuance

of” an arrest warrant. Id. at (a)(1)(b).
                                           12
      Section 23 adds that “[t]he failure of the court to notify the eligible

defendant of any penalty or consequence for violating a condition of release

. . . shall not preclude any remedy authorized under the law for any violation

committed by the eligible defendant.” Id. at (a)(1).

      If a court finds the defendant “has violated a restraining order or

condition of release,” or finds “probable cause to believe that the eligible

defendant has committed a new crime while on release,” the judge

            may not revoke the eligible defendant’s release and
            order that the eligible defendant be detained pending
            trial unless the court, after considering all relevant
            circumstances including but not limited to the nature
            and seriousness of the violation or criminal act
            committed, finds clear and convincing evidence that no
            monetary bail, non-monetary conditions of release or
            combination of monetary bail and conditions would
            reasonably assure the eligible defendant’s appearance
            in court when required, the protection of the safety of
            any other person or the community, or that the eligible
            defendant will not obstruct or attempt to obstruct the
            criminal justice process.

            [N.J.S.A. 2A:162-24.]

Implicit in that language is the authority to impose additional conditions, short

of detention, if a judge finds a defendant violated a condition of pretrial

release but does not meet the standard for detention.

      Neither section 23 nor 24 of the Act addresses whether prosecutors may

pursue contempt charges for a violation of a release condition.

                                        13
      Under Rule 3:26-2(c), judges have the authority to set new conditions of

release on their own motion, or a motion by the prosecution, when “a material

change in circumstance . . . justifies a change in conditions.” R. 3:26-2(c)(2).

Consistent with the statute, Rule 3:26-2(d)(1) authorizes the court to revoke

the defendant’s release and enter an order of detention for a violation of a

condition of pretrial release only if, upon a motion by the prosecution, the

court finds that no combination of conditions would reasonably ensure against

the risk of flight, danger, or obstruction. Like the statute, the Rule does not

mention contempt sanctions.

                                        B.

      To interpret the meaning and scope of a statute, we look for the

Legislature’s intent. Sussex Commons Assocs., LLC v. Rutgers, 210 N.J. 531,

540-41 (2012). We start with “the statute’s plain language, which is typically

the best indicator of intent.” In re T.B., 236 N.J. 262, 274 (2019) (citing

DiProspero v. Penn, 183 N.J. 477, 492 (2005)). If the language is clear, our

task is complete. Ibid. Here, the CJRA neither mentions contempt as a

possible sanction for a violation of a condition of release nor authorizes

prosecutors to pursue contempt charges.

      Because the text of the statute is silent as to whether contempt charges

can be brought for violations of pretrial release, we turn to the Act’s legislative

                                        14
history for guidance. See Cherry Hill Manor Assocs. v. Faugno, 182 N.J. 64,

75 (2004); Burns v. Belafsky, 166 N.J. 466, 473 (2001). That history is

revealing.

                                        1.

      In many ways, the Legislature patterned the CJRA after the federal Bail

Reform Act of 1984, 18 U.S.C. §§ 3141 to 3156, and the District of

Columbia’s statutory framework for pretrial detention, D.C. Code §§ 23 -1321

to -1333. Robinson, 229 N.J. at 56. Both laws expressly provide for contempt

prosecutions to address violations of conditions of pretrial release.

      A section of the Federal Bail Reform Act, 18 U.S.C. § 3148(a), provides

that “[a] person who has been released pursuant to the provisions of [18 U.S.C.

§ 3142], and who has violated a condition of his release, is subject to a

revocation of release, an order of detention, and a prosecution for contempt of

court.” The court can commence a prosecution for contempt under 18 U.S.C.

§ 401. 18 U.S.C. § 3148(c). Willful disobedience of a court order that also

constitutes a criminal offense against the United States or a state can be

prosecuted under 18 U.S.C. § 402. Richmond Black Police Officers Assoc. v.

Richmond, 548 F.2d 123, 127 n.3 (4th Cir. 1977).

      The District of Columbia’s Code similarly provides that “[a] person who

has been conditionally released pursuant to [the D.C. Code] and who has

                                        15
violated a condition of release shall be subject to revocation of release, an

order of detention, including an order of temporary detention . . . and

prosecution for contempt of court.” D.C. Code § 23-1329(a). Either the court

or the prosecution can initiate a contempt proceeding. Id. at (c).

                                         2.

      The original text of the CJRA, introduced in both the Assembly and the

Senate in January 2014, specifically referred to criminal contempt. The first

section of the original draft bill, as introduced in both chambers, stated that the

new law

            shall be liberally construed to effectuate the purpose of
            relying upon contempt of court proceedings or criminal
            sanctions instead of financial loss to ensure the
            appearance of the defendant, that the defendant will not
            pose a danger to any person or the community, and that
            the defendant will comply with all conditions of bail.

            [S. 946/A. 1910, § 1 (Jan. 2014) (emphasis added).]

      The draft bill also included the following provision:

            In addition to revocation of release as authorized by this
            section, a violation of a condition of pretrial release . . .
            may subject the defendant to civil contempt, criminal
            contempt, forfeiture of bail, or any combination of
            these sanctions and any other sanctions authorized by
            law.

            [Id. § 9(c) (emphasis added).]


                                         16
      In addition, the sponsors’ statements at the end of the original draft bills

explain that “a defendant who violates pretrial release conditions may be

subject to civil contempt, criminal contempt, forfeiture of bail, or any

combination of those sanctions imposed by the court.” Sponsors’ Statement to

S. 946/A. 1910 (Jan. 2014) (emphasis added).

      The Senate Judiciary Committee favorably reported on the draft bill on

March 24, 2014. S. Judiciary Comm. Statement to S. 946 (Mar. 24, 2014). In

an accompanying statement, the Committee restated the above comment -- “a

defendant who violates pretrial release conditions may be subject to civil

contempt, criminal contempt, forfeiture of bail, or any combination of those

sanctions imposed by the court.” Ibid.

      On June 5, 2014, the Senate Budget and Appropriations Committee

favorably reported on the bill with committee amendments. S. Budget &

Appropriations Comm. Statement to S. 946 (June 5, 2014). The Committee’s

Statement, however, made no mention of contempt. Ibid. As to violations of

conditions of pretrial release, the Statement noted that

            [w]henever a person was released, the court would
            notify the person of the conditions, if any, to which the
            release is subject, as well as the consequences for
            violating any such conditions, including the immediate
            issuance of a warrant for the person’s arrest, and the
            criminal penalties for any such violation.


                                        17
            [Ibid.]

      In the second and third reprints of the draft legislation, references to

contempt appeared in bold-faced brackets along with the following notation:

“Matter enclosed in bold-faced brackets . . . is not enacted and is intended to

be omitted in the law.” S. 946 (Second Reprint, June 12, 2014; Third Reprint,

July 31, 2014); A. 1910 (Second Reprint, June 23, 2014; Third Reprint, August

4, 2014).

      To be clear, the bill’s “purpose of relying upon contempt of court

proceedings or criminal sanctions” was removed, as was language that would

“subject the defendant to civil contempt, criminal contempt, forfeiture of bail,

or any combination of these sanctions and any other sanctions authorized by

law” for a violation of a condition of pretrial release. Ibid.

      The final version of the legislation, signed into law on August 11, 2014,

does not include any reference to contempt. L. 2014, c. 31 (codified at

N.J.S.A. 2A:162-15 to -26).

                                        3.

      The record is silent as to why the Legislature removed language about

contempt during the enactment process. The Appellate Division inferred two

reasons. First, the court thought it “reasonable to conclude” that legislators

“believed there was no need to include” such a provision. McCray, 458 N.J.
18
Super. at 489. Second, the court inferred “the Legislature believed a pretrial

release order was a judicial order” covered by N.J.S.A. 2C:29-9(a) and thus

subject to criminal contempt. Ibid.

      As to the first point, a stronger claim can be made that the Legislature

considered and rejected the possibility of contempt charges for violations of

release conditions under the CJRA. A number of sound reasons support that

conclusion.

      First, “[c]ourts regularly understand the legislative intent behind a final

enactment in terms of . . . changes proposed to the bill during the process of

enactment.” 2A Norman J. Singer & Shambie Singer, Sutherland Statutes and

Statutory Construction § 48:18 (7th ed. 2017). It is generally understood that

“legislatures reject an amendment because they do not intend a bill to include

the provisions in the rejected amendment. . . . Conversely, legislatures

generally adopt amendments because they intend to change the original bill.”
Ibid. Here, the Legislature amended the original bill to remove contempt of

court proceedings as an option -- an indication of its intent.

      This is not a case in which the CJRA impliedly repealed the applicability

of the contempt statute. The Legislature instead expressly removed contempt

proceedings from the text of the Act.




                                        19
      Second, the Legislature chose to part company with the federal Bail

Reform Act and the D.C. Code when it struck language about contempt that

appears in both of those laws. As we noted in Robinson, “the Legislature

looked to both laws among others when it framed New Jersey’s reform

measure.” 229 N.J. at 56. “[I]f a legislature enacts a new law already in effect

in another state under circumstances indicating it had the other state’s statute

in mind, the foreign statute is relevant to construe the domestic one.”

Sutherland § 51:6. Beyond that, in certain circumstances, “[l]egislation that is

different from that common in other states, but on the same subject, typically

manifests a legislative purpose to accomplish legal results different from those

in other states.” Ibid. Here, the Legislature pointedly chose a different path

from other state laws it considered. Those laws provided for contempt

prosecutions, but the Legislature stripped that concept from the draft CJRA.

      The legislative history is instructive in yet another way. The Court in

Robinson recounted a series of steps leading up to the passage of the CJRA.

Those steps included the Judiciary’s establishment of the Joint Committee on

Criminal Justice, which was comprised of representatives of all three branches

of government. Robinson, 229 N.J. at 53. Months after the Committee issued

its report in March 2014, many of its recommendations on the need for bail

reform and a new speedy trial act were enacted into law. Compare Report of

                                        20
the Joint Comm. on Criminal Justice 8-10 (Mar. 10, 2014), https://www.

njcourts.gov/courts/assets/criminal/finalreport3202014.pdf (JCCJ Report),

with N.J.S.A. 2A:162-15 to -26.

      Among other issues, the Committee recommended a progressive

approach to enforce compliance with conditions of pretrial release. JCCJ

Report at 65. The Committee noted that minor violations could be addressed

with administrative sanctions, like additional contacts with a pretrial services

officer, and more serious violations might call for notifications to the court.
Ibid. (citing Pretrial Justice Institute, Pretrial Services Program

Implementation: A Starter Kit; Vera Institute of Justice, Evidence-Based

Practices in Pretrial Screening and Supervision). If progressively enforced

sanctions did not succeed, the Committee envisioned more severe sanctions

like “the revocation of release and remand back into custody.” Ibid. The

Committee did not recommend criminal contempt charges for violations of

release conditions.

      Section 24 of the CJRA follows that approach. It allows for revocation

of release and an order of detention for a violation of a release condition only

if the State meets the requisite high standard: a showing by clear and

convincing evidence that the defendant poses a significant risk of flight,

danger, or obstruction, which no combination of conditions can protect

                                        21
against. N.J.S.A. 2A:162-24. In less serious situations, courts may impose

additional conditions that are less restrictive than detention.

      That calibrated approach is at odds with the State’s interpretation -- that

the Act permits prosecutors to charge defendants with criminal contempt, a

fourth-degree crime, for a violation of any release condition. Under the State’s

reading of the law, for example, if a defendant missed a single court

appearance, the State could charge the person with a crime of the fourth degree

for violating a “court order.”

      To be sure, if prosecutors had the authority to prosecute every violation

under the contempt statute, they would exercise discretion and could decline to

bring charges for minor violations. But the broad-based proposition the State

advances undermines the CJRA’s goals. Once again, the law provides for

progressive enforcement of violations of pretrial release conditions. Ibid.

Viewed more broadly, the Act favors pretrial release on non-monetary

conditions over the prior practice of holding poor defendants who posed

minimal risk in custody. N.J.S.A. 2A:162-15; see also JCCJ Report. And the

CJRA provides for detention only for high-risk defendants. N.J.S.A. 2A:162-

18, -19. It is difficult to glean from those principles that the Legislature

intended to allow contempt prosecutions for any and all violations of

conditions of release, no matter how minor.

                                        22
      The State, as well as the Appellate Division, also relies on the language

of the contempt statute for support: “A person” who “purposely or knowingly

disobeys a judicial order or protective order” can be found guilty of a crime.

N.J.S.A. 2C:29-9(a). Because an order of release is a court order, the State

submits, a violation of the order is subject to contempt charges.

      Viewed in isolation, the argument has some persuasive force. But we

cannot ignore the legislative history recounted above. The Legislature

considered and rejected contempt sanctions during the drafting stage, despite

looking to other laws that embraced that approach.

      We note as well that N.J.S.A. 2C:29-9 states that a violation of an order

entered under any of the following statutes or circumstances may be subject to

a contempt prosecution: the Prevention of Domestic Violence Act, N.J.S.A.

2C:25-17 to -35; the Sexual Assault Survivor Protection Act, N.J.S.A. 2C:14-

13 to -21; the Extreme Risk Protective Order Act, N.J.S.A. 2C:58-20 to -32;

and a restraining order based on a conviction for stalking or, in certain

circumstances, an allegation of stalking, N.J.S.A. 2C:12-10.1, -10.2. N.J.S.A.

2C:29-9(b) to (e). Although the contempt statute has been amended four times

since the enactment of the CJRA, the Legislature did not add the CJRA to that

list. See L. 2015, c. 141, § 1 (eff. Nov. 9, 2015); L. 2015, c. 147, § 10 (eff.




                                        23
May 7, 2016); L. 2016, c. 93, § 3 (eff. Jan. 9, 2017); L. 2018, c. 35, § 12 (eff.

Sept. 1, 2019).

      Because we rely heavily on language and legislative history that is

particular to the CJRA, we need not consider case law from other contexts at

length. In Williams, the Appellate Division focused on the probation statute

and concluded that “[c]ontempt of court should not be superimposed as an

additional remedy in a probation violation setting if the act that occasions the

violation itself is not otherwise criminal.” 234 N.J. Super. at 91.

      In S.S., the Appellate Division held “it is contrary to the legislative

intent expressed in the New Jersey Code of Juvenile Justice, and unjustified

under existing statutory and common law, for a juvenile status offender to be

adjudicated delinquent” for contempt for acts that do not violate the criminal

code. 367 N.J. Super. at 402. The court emphasized “the overriding goal of

the juvenile justice system is rehabilitation, not punishment.” Id. at 407. This

Court affirmed for substantially the same reasons. State in Interest of S.S.,

183 N.J. 20, 21-22 (2005).

      In both rulings, the Appellate Division discussed remedies other than

contempt under the respective statutory schemes. See Williams, 234 N.J.

Super. at 90-91 (revocation of probation and resentencing under N.J.S.A.




                                        24
2C:45-3(a)); S.S., 367 N.J. Super. at 409-10 (enforcement of litigant’s rights

under N.J.S.A. 2A:4A-86).

      To the extent the analysis in those cases applies here, it does not

undermine our conclusion.

                                       C.

      No-contact orders under the CJRA are treated differently. Violations of

such orders can be prosecuted under the contempt statute.

      The CJRA empowers judges to direct defendants on pretrial release to

“avoid all contact with an alleged victim of the crime” and “with all

witnesses.” N.J.S.A. 2A:162-17(b)(1)(b), (b)(1)(c). Trial courts, of course,

had that same authority before the CJRA went into effect. And prior case law

established that no-contact orders entered as part of a bail proceeding could be

enforced through criminal contempt charges. See Gandhi, 201 N.J. at 190.

      Gandhi, decided by this Court in 2010, plainly set forth that principle.
Id. at 190-91. In that case, the defendant was obsessed with a woman and

repeatedly violated judicial no-contact orders. After a harassment complaint

was filed against him in municipal court and the judge directed him not to have

any contact with the victim, he showed up at the young woman’s home. Id. at

171-72. His conduct prompted another harassment complaint, after which he

again violated the court’s order by telephoning the family residence and

                                       25
showing up there. Id. at 172. The police arrested him, and a municipal court

judge set bail the next day with the following condition: “no victim contact[,]

no return to scene.” Id. at 173.

      While on release, the defendant “resumed sending sexually explicit and

physically threatening messages to” the victim by mail. Ibid. Bail was

revoked, he was jailed, and a judge increased his bail and expanded the no-

contact order. Ibid. The defendant then sent the victim 142 pages of

handwritten letters with graphic and disturbing content. Ibid.

      Ultimately, a grand jury indicted the defendant for stalking as well as

multiple counts of contempt for violating the court orders. Id. at 173-74. A

jury convicted him, and the violations of no-contact orders provided a basis to

elevate a stalking conviction to a third-degree offense. Id. at 174.

      Among other arguments on appeal, the defendant claimed that violations

of bail orders that contained no-contact provisions could lead only to

revocation and forfeiture of his bail, not contempt charges. Id. at 188. The

Court disagreed. It explained that “[t]he no-contact orders in defendant’s bail

orders did not lose their character as judicial no-contact orders merely because

bail consequences could attach for their violation.” Id. at 190. The Court

found that the defendant’s “flagrant violation” of the judicial no-contact orders




                                       26
provided an adequate basis to elevate a stalking charge and to support criminal

contempt charges. Id. at 190-91.

      Courts “presume that the Legislature is familiar with existing case law.”

Great Atl. & Pac. Tea Co. v. Borough of Point Pleasant, 137 N.J. 136, 148

(1994); see also Johnson v. Scaccetti, 192 N.J. 256, 276 (2007) (“A well-

established canon of statutory interpretation is that the Legislature ‘is

presumed to be aware of judicial construction of its enactments.’” (quoting

DiProspero, 183 N.J. at 494)). And nothing in the CJRA or its legislative

history suggests the Legislature intended to overrule the prevailing law in

Gandhi. As a result, defendants who violate no-contact orders that are

included as conditions of release can still be prosecuted for contempt.

      That principle extends beyond domestic violence cases. It applies to any

order not to contact a victim or witness in domestic violence, stalking,

harassment, or other matters. In addition, as noted earlier, the contempt statute

specifically provides for contempt prosecutions for violations of the

Prevention of Domestic Violence Act, Sexual Assault Survivor Protection Act,

Extreme Risk Protective Order Act, and restraining orders based on a

conviction for stalking, or an allegation of stalking in certain circumstances.

N.J.S.A. 2C:29-9(b) to (e).




                                        27
                                      IV.

      Neither defendant in this appeal was charged with violating a no-contact

order. Defendant McCray allegedly committed theft and credit card related

fraud in violation of his release conditions; defendant Gabourel allegedly

violated a curfew provision in his release order. Because those allegations did

not provide a basis for criminal contempt charges, the trial judges properly

dismissed them. Our ruling does not affect the other offenses charged.

      In light of the dismissal of the contempt charges, we need not address

defendants’ remaining arguments about lack of notice or double jeopardy.

                                       V.

      For the reasons outlined above, we reverse the judgment of the Appellate

Division. We reinstate the orders of the trial court dismissing the contempt

charges against both defendants.



    JUSTICES LaVECCHIA, ALBIN, PATTERSON, FERNANDEZ-VINA,
SOLOMON, and TIMPONE join in CHIEF JUSTICE RABNER’s opinion.




                                       28